Citation Nr: 0712594	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-17 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty for training from October 
8, 1975 to January 17, 1976.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

The now reopened claim of service connection for 
schizophrenia is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
schizophrenia was denied by the Board in May 1996.   

2.  The additional evidence includes material that is not 
cumulative or redundant of evidence previously of record and 
which by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to an issue that involves the matter of the 
submission of new and material evidence, although VA's 
duty to assist is circumscribed, the notice provisions of 
VCAA are applicable.  The United States Court of Appeals 
for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5103(a), as amended by VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In June 2003, the RO sent the veteran and his representative 
a letter in which he was informed of the requirements needed 
to reopen a claim for service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

In the June 2003 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Law And Regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R.  § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his current request 
to reopen his claim after August 2001, the current version 
of the law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  


Factual Background

The veteran's original claim of service connection for a 
psychiatric disorder was denied by the Board in May 1996 on 
the basis that the evidence did not show a psychiatric 
disorder until several years after service discharge.  

Previously Considered Evidence

The relevant evidence on file at the time of the May 1996 
Board decision consisted of the veteran's service medical 
records, private treatment records dated from November 
1982 to October 1995, VA hospital records for November and 
December 1993, and support statements from members of the 
veteran's family.   


Evidence Received Since May 1996 

The evidence received since May 1996 consists of a September 
1996 medical statement and private medical reports dated from 
November 1989 to June 2003.  


Analysis

Service connection for schizophrenia was denied by the Board 
in May 1996 because the initial evidence of schizophrenia was 
not until several years after service discharge and there was 
no nexus opinion linking the disability to service.    

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The evidence received after May 1996 includes a September 
1996 VA Form 21-4138, Statement in Support of Claim, which 
appears to be from a VA health care provider.  

According to this statement, the veteran initially became ill 
in service in 1976 and what was originally thought to be a 
neurosis was actually the earliest manifestations of his 
psychosis.  It was noted that schizophrenia was diagnosed in 
1977.  

This September 1996 medical opinion is new and material 
evidence with respect to the issue of service connection for 
schizophrenia.  This evidence was not previously of record, 
it bears directly and substantially upon the specific matter 
under consideration, and it raises a reasonable possibility 
of substantiating the claim.  

Therefore, the Board finds that the claim of service 
connection for schizophrenia is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, the appeal to 
this extent is allowed to further action as discussed 
hereinbelow.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for schizophrenia.  

Although the September 1996 medical opinion is new and 
material with respect to the issue of entitlement to service 
connection for schizophrenia, the opinion does not include 
any rationale and does not discuss the other evidence on 
file.  

Consequently, while the evidence is sufficient for reopening 
the claim, it does not contain a nexus opinion with 
sufficient supporting rationale to determine whether the 
veteran has a current acquired psychiatric disability that 
was incurred in or aggravated by his active duty for 
training, as is now called for by VCAA.  

Accordingly, the claim for service connection for 
schizophrenia should be considered by the RO on a de novo 
basis prior to any further action by the Board.  Curry v. 
Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
psychiatric disability since June 2003, 
the date of the most recent evidence on 
file.  After securing any appropriate 
consent from the veteran, VA should 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him of this and request him 
to provide copies of the outstanding 
medical records.  

2.  The AOJ must arrange for a VA 
examination of the veteran to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or studies 
must be conducted, and all findings must 
be reported in detail.  The examiner must 
provide an opinion as to whether any 
current psychiatric disability is due to 
any disease that was incurred in or 
aggravated by the veteran's active duty 
for training.  The complete rationale for 
each opinion expressed and conclusion 
reached must be set forth in a 
typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AOJ must adjudicate the veteran's 
claim for service connection for 
schizophrenia based on all of the 
evidence on file.  If the benefit sought 
on appeal remains denied, the veteran 
must be provided a Supplemental Statement 
of the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


